DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Claims 1-7 and 9-12 are pending in this application. Claim 8 has been cancelled. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: There appears to be a type in the abstract and specification para 0009: “a leader includes a first …” 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Marukin (JP1999000088) in view of Johnston (RE 31096).
Regarding claim 1, Marukin teaches a fishing swivel (camcan 11; Fig 1B) for connecting a main fishing line and a leader, comprising: a first connecting portion (top ring 22) connected with the main line (muck thread 12); a second connecting portion (bottom ring 22) connected with the leader (thread 13); and a main body (top and bottom cups 21 and mounting portion 16) rotatably coupled to the first connecting portion and the second connecting portion (top and bottom cups 21 are rotatably coupled to the top and bottom rings 22 respectively), wherein the first connecting portion (top ring 22) has a first contact portion (stopper piece 22A of top ring 22) that contacts the main body (stopper piece 22A of top ring 22 contacts top cup 21), the 
Marukin does not teach a plating layer containing fluororesin provided on surfaces of the first contact portion, the second contact portion, and the main body contact portion. However, Johnston teaches a coupling device which provides a low friction bearing surface formed of a fluororesin material (socket 24, surface member 26, preferably a bearing material such as Teflon; col 2, lines 17-35 & col 3, lines 4-15) wherein thicknesses of the plating layer on contact surfaces are greater than the thicknesses of the plating layer in other portions (metal pin 28 has Teflon surface member 26 (plating layer) which is of varying thickness as seen in Fig 1; col 2, lines 17-35 & col 3, lines 4-15). Therefore it would have been obvious to one of ordinary skill in the art to modify the invention of Marukin with the invention of Johnston by adding a plating layer containing fluororesin to contact surfaces of the swivel to reduce friction. One of ordinary skill in the art would be motivated to do this as a cost effective measure to provide greater wear capability and ensure ease of rotation. 
Regarding claim 2, Marukin in view of Johnston teaches the fishing swivel of claim 1 as previously discussed. Marukin further discloses wherein the surfaces of the first contact portion, the second contact portion, and the main body contact portion are pickled (camcan 11 may be formed of any material. For example, they are stainless steel, such as SUS… as described in para 0018. SUS material is typically treated with an acid wash/pickling).  
Regarding claim 3, Marukin in view of Johnston teaches the fishing swivel according to claim 1 as previously discussed. Marukin discloses the main body (top and bottom cups 21 with connecting member 16; Marukin) is formed in a tubular shape (Fig 1B; Marukin).  
Regarding claim 4, Marukin in view of Johnston teaches the fishing swivel according to claim 1 as previously discussed. Marukin discloses the main body contact portion (inner surface of cups 21) is formed on an inner peripheral surface of the main body (Fig 1B), the first contact portion is formed on an outer peripheral surface of the first connecting portion (stopper piece 22A of top ring 22 contacts inner surface of top cup 21), and the second contact portion is formed on an outer peripheral surface of the second connecting portion (stopper piece 22A of bottom ring 22 contacts inner surface of bottom cup 21) wherein the first contact portion and the second contact portion rotatably contact the inner peripheral surface (para 0012-0013). 
Regarding claim 5, Marukin in view of Johnston teaches the fishing swivel according to claim 1 as previously discussed. Marukin discloses the main body contact portion (inner surface of cups 21) is formed at each end of the main body (inner surface of top cup 21 and inner surface of bottom cup 21), wherein each end of the main body is formed such that the end surrounds the first contact portion or the second contact portion (Fig 1B and para 0012-0013).  
Regarding claim 6, Marukin in view of Johnston teaches the fishing swivel according to claim 1 as previously discussed. Marukin in view of Johnston discloses the plating layer is also provided on a surface of the first connection portion other than the first contact portion (Fig 1 of 
Regarding claim 7, Marukin in view of Johnston teaches the fishing swivel according to claim 1 as previously discussed. Marukin in view of Johnston discloses the plating layer is also provided on a surface of the main body contact portion (hemispherical socket 24 is preferably a bearing material such as Teflon; col 3, lines 4-15 of Johnston). 
Regarding claim 9, Marukin in view of Johnston teaches the fishing swivel according to claim 1 as previously discussed. Marukin in view of Johnston discloses wherein the fluororesin contained in the plating layer is PTFE (swivel bearing material is TeflonTM (PTFE); col 1, line 40 of Johnston).   
Regarding claim 10, Marukin in view of Johnston teaches the fishing swivel according to claim 1 as previously discussed. Marukin discloses the first connecting portion, the second connecting portion, and the main body are made of metal (the camcan 11 may be formed of any material. For example, they are stainless steel, such as SUS… as described in para 0018).  
Regarding claim 11, Marukin in view of Johnston teaches the fishing swivel of claim 10 as previously discussed. Marukin discloses the first connecting portion, the second connecting portion, and the main body are made of brass or stainless steel (the camcan 11 may be formed of any material. For example, they are stainless steel, such as SUS… as described in para 0018).   
Regarding claim 12, Marukin teaches a fishing swivel (fishing connecting device camcan 11, Fig 2B), comprising: a first connecting portion (top ring 22) connected with a fishing main line (muck thread 12); a first main body (top cup 21) rotatably coupled to the first connecting portion (top ring 22 rotatably coupled to top cup 21); a second connecting portion (bottom ring 22) connected with a leader (thread 13); a second main body (bottom cup 21) rotatably coupled 
Marukin does not teach a plating layer containing fluororesin provided on the contact surfaces. However, Johnston teaches a coupling device which provides a low friction bearing surface formed of a fluororesin material (socket 24, surface member 26, preferably a bearing material such as Teflon; col 2, lines 17-35 & col 3, lines 4-15) wherein thicknesses of the plating layer on contact surfaces are greater than the thicknesses of the plating layer in other portions (metal pin 28 has Teflon surface member 26 which is of varying thickness as seen in Fig 1;col 2, lines 17-35 & col 3, lines 4-15). Therefore it would have been obvious to one of ordinary skill in the art to modify the invention of Marukin with the invention of Johnston by adding a plating layer containing fluororesin to contact surfaces of the swivel to reduce friction. One of ordinary . 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Franzen (US Patent No 2,137,016), Bluett (US Patent No 4,552,481), Morisaki (US Patent No 3,705,450), and Nagarajan et al. (US pub No 2014/0255722 A1). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644